Dear Mr. Knight:
On behalf of Washington Parish Fire Protection District #5, you have requested the opinion of this office regarding the proposed use of certain tax proceeds of the district. According to your correspondence, the tax proposition approved by the voters specified that the tax proceeds were to be utilized for the purpose of "purchasing fire trucks and other fire fighting equipment". The question presented is whether these tax proceeds can be used to purchase or construct a building that will be utilized as a fire station.
Although you suggest that a fire station could be classified as "fire fighting equipment", it is our opinion that `buildings' are not considered to be `equipment' in common usage. In accordance with Webster's Third New International Dictionary of the English Language Unabridged — 1976, "equipment" is defined to mean ". . . the implements (as machinery or tools) used in an operation or activity . . . all the fixed assets other than land and buildings of a business enterprise".
We also refer you to R.S. 39:704, which provides, in part:
      "The proceeds of any special tax shall constitute a trust fund to be used exclusively for the objects and purposes for which the tax was levied."
This office has previously opined that the proceeds of a tax levied pursuant to a proposition that specified the proceeds would be utilized "for the purpose of operating, maintaining, and keeping in repair the fire protection equipment of said fire protection district" could not be utilized for the construction of a substation. Atty. Gen. Op. No. 89-329. The Attorney General's office has also concluded that the proceeds of a tax approved by the voters pursuant to a proposition that that authorized use of the proceeds for "the purpose of purchasing and maintaining, for use in the operation of Fire District No. Five of Grant Parish" could not be utilized for the construction of two buildings. Atty. Gen. Op. No. 88-601.
Based upon the foregoing, it is the opinion of this office that tax proceeds levied and collected pursuant to a proposition that specifies the use of the proceeds for the purchase of "fire fighting equipment" cannot be utilized for the purchase or construction of a fire station.
Should you have further questions, please do not hesitate to contact us.
Yours very truly,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
RESOLUTION OF THE BOARD OF DIRECTORS OF WASHINGTON PARISH FIREPROTECTION DISTRICT NUMBER 5
At a meeting of the Board of Directors of Washington Parish Fire Protection District Number 5, duly held on March 2, 1997, at Angie, Louisiana, pursuant to proper notice given, the following resolution was offered and adopted:
      BE IT RESOLVED that the Washington Parish Fire Protection District Number 5 hereby requests that Attorney General Richard P. Ieyoub's office issue an Attorney General's opinion advising as to whether or not the language of the original proposition imposing a tax on residents of Washington Parish Fire Protection District Number 5 authorizes the use of the proceeds of said tax for the purpose of purchasing a building to be used for a fire station.
There being no further business, the meeting was, upon motion duly made and seconded, declared adjourned.
                                      ___________________________ Mike Pittman, President
I, Yvonne Kennedy, Secretary of Washington Parish Fire Protection District Number 5, hereby certify that the foregoing is a true and correct copy of a resolution adopted by the Board of Directors of Washington Parish Fire Protection District Number 5 on the date hereinabove set forth. I further certify that due and legal notice of said meeting was given in advance and that a quorum of said Board was present and participated in said meeting.
Angie, Louisiana this 2 day of March, 1997.
                                      ___________________________ Yvonne Kennedy, Secretary